DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-20 have been examined in this application.  
Examiner called the phone numbers in the file wrapper to resolve outstanding issues with the application prior to issuing the instant Office action, but no phone number in the file wrapper worked to successfully reach applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,892,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the instant application are broader than the claims of the reference application.  The broader claims of the instant application are obvious variations of the narrower claims of the reference application.
Claim Rejections - 35 USC § 101
It is specifically noted that claim 1 lacks a step similar to the steps of claims 9 and 17 of utilizing the acceptance value matrix to automatically determine whether accepted or rejected records on the exception list should be accepted or rejected.  Without a similar step, the claims are not understood to have a nexus to similarly solving the problem described in applicant’s specification regarding a large number of records spread among multiple healthcare provider systems.  The steps of claim 1 merely describe steps which stop at calculating assertion acceptance values and storing them in a matrix without ever using the resulting matrix to solve the problem in applicant’s specification. 	It is additionally noted that claim 8 recites steps in the alternative, and the step of using the acceptance value matrix to determine whether records on the exception list should be accepted or rejected is not required.
Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process machine (claims 1-8) which recite steps of comparing a received record with each record from a database, comparing the likelihood ratio to accept and reject thresholds, assigning a record between the thresholds to an exception list, receiving assertions made by at least one outside party whether the records on the exception list were accepted or rejected as matching, creating a matrix of assertion acceptance values 
These steps of generating reusable comparisons, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The recited steps amount to organizing human activity because they amount to steps of managing personal behavior or relationships or interactions between people.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, reciting particular aspects of how the steps of generating reusable comparisons may be performed).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of database and computer processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification, page 11, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of input which receives a record supplied by an outside party amounts to mere data gathering, recitation of patient records amounts to selecting a particular data source or type of data to be manipulated, recitation of recording the assertion acceptance value in a matrix amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of database, computer processor, and federation of medical institutions, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 7, and 8, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving an input, Symantec, MPEP 2106.05(d)(II)(i); comparing information electronically, calculating an assertion acceptance value, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); use of a database storing electronic records, recording information in a matrix, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); use of a database storing electronic records, recording information in a matrix, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 2, information accessible over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3-6, 8, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claim 7, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 7, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
 	
Claim Rejections - 35 USC § 103
It is specifically noted that each of claims 9 and 17 lack a step similar to the steps of claim 1 of calculating an assertion acceptance value.  Without a similar step, the claims are not understood to overcome the art at issue in the parent application as articulated in the PTAB decision dated 18 November 2016 regarding application 13/132,949.  The PTAB found the references applied in the 13/132,949 to be deficient because “Gummadi’s Trust Matrix Creation algorithm only describes the procedure for adding values to the matrix and not the procedure for computing each such value.”  In contrast, the steps of claim 9 and 17 merely describe steps which have an acceptance value matrix without any step pertaining to the feature of calculating the value in the matrix which the PTAB articulated as overcoming the art of record in 13/132,949.   	Various dependent claims are understood to be deficient to distinguish from the art of record for similar reasons.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10, 12-13, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borthwick (Pub No 20030126102) in view of Gummadi et al. (Gummadi, A.; Yoon, J.P.; "Modeling group trust for peer-to-peer access control.").
Regarding claim 9, Borthwick teaches a method of matching patient records for a plurality of medical institutions with different medical records systems, with some patients having records in a plurality of the medical records systems, the method comprising:	
comparing a selected patient medical record in a medical records system with a plurality of patient records from at least one other medical record system with at least one computer processor (See Abstract, [0007], multiple databases merged from different companies and are analyzed to find matching records); 
generating likelihood ratios indicative of a probability that the selected patient medical record matches each of the compared records with the at least one computer processor (See Abstract, [0011], [0013], probability determined whether records match);
automatically (1) matching the selected patient medical record with one of the compared records if the likelihood ratio exceeds an accept threshold (See Abstract, [0011], thresholds established for each of accepting and rejecting), (2) not matching the selected patient medical record with compared records that meet a reject threshold (See Abstract, [0011], thresholds established for each of accepting and rejecting), and (3) if the selected patient medical record and one or more compared records do not meet either the accept or the reject threshold, assigning the selected patient medical record to an exception list for manual review with the at least one computer processor (See Abstract, [0011], [0127], intermediate values are held for human review when between thresholds);
Borthwick does not teach the elements related to the trust of information from other sources; however, Gummadi teaches:
receiving an indication whether the selected patient medical record was matched to one of the compared records by another of the medical institutions with an input (Borthwick teaches that intermediate values are reviewed to determine whether there is a match, see [0127], [0148]. Gummadi teaches tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information, see Abstract and 2.1 Peer Selection); 
performing at least one of the manual review and the generating step in accordance with an assertion acceptance value matrix indicative of a reliability of matches made by other medical institutions with the at least one computer processor (Borthwick teaches that intermediate values are reviewed to determine whether there is a match, see [0127], [0148]. Gummadi teaches tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information, see Abstract and 2.1 Peer Selection, tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information; and 3.2.1 Trust Matrix and Table 3 (A), matrix is generated to track and display the acceptance of the reliability of information); and 
utilizing the acceptance value matrix to automatically determine whether accepted or reject records on the exception list should be accepted or rejected (Borthwick teaches that intermediate values are reviewed to determine whether there is a match, see [0127], [0148]. Gummadi teaches tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information, see Abstract and 2.1 Peer Selection, tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information; and 3.2.1 Trust Matrix and Table 3 (A), matrix is generated to track and display the acceptance of the reliability of information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ability to track the reliability of sources of data and record values to quantify the confidence in the data as trust values, as taught by Gummadi, in the approach to match and link records, as taught by Borthwick with the motivation of using trust values to determine whether future data should be collected and used (See Gummadi, 1. Introduction).
	It is noted that Gummadi does not expressly describe using the trust information used for peer selection in a peer-to-peer environment to match records in a patient record environment.  Borthwick describes matching patient records in patient record environment, as cited above.  It would have been obvious to combine the elements incorporating trust of different sources into the matching of patient records of Borthwick.  The difference between the claims and the references amounts to a combination of known elements.  The elements are known but not combined as claimed.  The technical 
Claim 17 recites the same or similar steps as claim 9.  The only difference is that claim 17 is directed to a non-transitory computer readable medium storing instructions executable by at least one electronic processor to perform the method of claim 9.  Borthwick describes use of a processor controlled by software (See [0026]).  Claim 17 is accordingly rejected for the same reasons as claim 9, above.
Regarding claims 10 and 18, Borthwick in view of Gummadi teaches the limitations of claims 9 and 17, respectively.  Gummadi further teaches creating the matrix of assertion acceptance values by:
placing the name of at least one party which receives assertions on one axis with the at least one computer processor (See 3.2.1 Trust Matrix and Table 3 (A), party which receives data on one axis);
placing the name of at least one party which issues the assertions on a second axis with the at least one computer processor (See 3.2.1 Trust Matrix and Table 3 (A), party which provides data on the other axis); and
creating one cell for each intersection between the receiving axis and the issuing axis, wherein each cell contains at least one assertion acceptance value with the at least one computer processor (See 3.2.1 Trust Matrix and Table 3 (A), value shows acceptance value of information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ability to track the reliability of sources of data and record values to 
	It is noted that Gummadi does not expressly describe using the trust information used for peer selection in a peer-to-peer environment to match records in a patient record environment.  Borthwick describes matching patient records in patient record environment, as cited above.  It would have been obvious to combine the elements incorporating trust of different sources into the matching of patient records of Borthwick.  The difference between the claims and the references amounts to a combination of known elements.  The elements are known but not combined as claimed.  The technical ability exists to combine the elements as claimed and the results of the combination are predictable.  When combined, the elements perform the same function as they did separately.
Regarding claims 12 and 20, Borthwick in view of Gummadi teaches the limitations of claims 10 and 18, respectively.  Neither Borthwick nor Gummadi explicitly teaches  
wherein each cell in the matrix of assertion acceptance values may contain separate assertion acceptance values for a positive assertion and one for a negative assertion.  
However, Borthwick teaches the determination of whether the records on the exception list should be accepted as a match or rejected as not matching and recording the determination and Gummadi teaches tracking the acceptance of data.  A positive 
Regarding claim 13, Borthwick in view of Gummadi teaches the limitations of claim 9.  Neither Borthwick nor Gummadi explicitly teaches  
the acceptance value matrix is utilized to adjust the accept and reject thresholds.  
It is noted that Gummadi does not expressly describe using the trust information used for peer selection in a peer-to-peer environment to match records in a patient record environment.  Borthwick describes matching patient records in patient record environment, as cited above.  It would have been obvious to combine the elements incorporating trust of different sources into the matching of patient records of Borthwick.  The difference between the claims and the references amounts to a combination of known elements.  The elements are known but not combined as claimed.  The technical ability exists to combine the elements as claimed and the results of the combination are predictable.  When combined, the elements perform the same function as they did separately.
Regarding claim 16, Borthwick in view of Gummadi teaches the limitations of claim 9.  Gummadi further teaches 
further including using the acceptance value matrix is at least one of: 
used in the likelihood ratio generating step to increase or decrease the probability in accordance with the acceptance values; or 
used in the step of determining whether records on the exception list should be accepted or rejected (Borthwick teaches that intermediate values are reviewed to determine whether there is a match, see [0127], [0148]. Gummadi teaches tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information, see Abstract and 2.1 Peer Selection, tracking the reliability of information incorporated from a plurality of sources and assigning a trust value based on that information; and 3.2.1 Trust Matrix and Table 3 (A), matrix is generated to track and display the acceptance of the reliability of information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ability to track the reliability of sources of data and record values to quantify the confidence in the data as trust values, as taught by Gummadi, in the approach to match and link records, as taught by Borthwick with the motivation of using trust values to determine whether future data should be collected and used (See Gummadi, 1. Introduction).
	It is noted that Gummadi does not expressly describe using the trust information used for peer selection in a peer-to-peer environment to match records in a patient record environment.  Borthwick describes matching patient records in patient record environment, as cited above.  It would have been obvious to combine the elements incorporating trust of different sources into the matching of patient records of Borthwick.  The difference between the claims and the references amounts to a combination of .
Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick (Pub No 20030126102) in view of Gummadi et al. (Gummadi, A.; Yoon, J.P.; "Modeling group trust for peer-to-peer access control.") and Stead et al. (Pub No 20060287890).
Regarding claim 14, Borthwick in view of Gummadi and Stead teaches the limitations of claim 15.  Gummadi further teaches a method wherein 
the probability value is within the in the range from 0 to 1 inclusive, where 0 represents no acceptance and 1 means the received assertion is the ground truth (See 3.2.1 Trust Matrix and Table 3 (A), values range from 0, no accepted data, to 1, fully accepted data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ability to track the reliability of sources of data and record values to quantify the confidence in the data as trust values, as taught by Gummadi, in the approach to match and link records, as taught by Borthwick with the motivation of using trust values to determine whether future data should be collected and used (See Gummadi, 1. Introduction).
	It is noted that Gummadi does not expressly describe using the trust information used for peer selection in a peer-to-peer environment to match records in a patient record environment.  Borthwick describes matching patient records in patient record 
Regarding claim 15, Borthwick in view of Gummadi and Stead teaches the limitations of claim 9.  Neither Borthwick nor Gummadi teach; however, Stead teaches:
assigning a unique, federation wide medical record number to the received record and an accepted record of each medical institution of the federation of medical institutions (See [0115], unique number used by a variety of different providers and [0136], unique patient identifier is assigned to the patient into the central system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ability to match records from different institutions, as taught by Stead, into the combined teachings of Borthwick/Gummadi, with the motivation of adding the ability to make information accessible from multiple heterogeneous sources (See Stead, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JONATHAN DURANT/Primary Examiner, Art Unit 3626